Case 20-15064   Doc 1-1 Filed 08/03/20 Entered 08/03/20 12:47:29   Desc
                      Signature Pages Page 1 of 6
Case 20-15064   Doc 1-1 Filed 08/03/20 Entered 08/03/20 12:47:29   Desc
                      Signature Pages Page 2 of 6
Case 20-15064   Doc 1-1 Filed 08/03/20 Entered 08/03/20 12:47:29   Desc
                      Signature Pages Page 3 of 6
Case 20-15064   Doc 1-1 Filed 08/03/20 Entered 08/03/20 12:47:29   Desc
                      Signature Pages Page 4 of 6
Case 20-15064   Doc 1-1 Filed 08/03/20 Entered 08/03/20 12:47:29   Desc
                      Signature Pages Page 5 of 6
Case 20-15064   Doc 1-1 Filed 08/03/20 Entered 08/03/20 12:47:29   Desc
                      Signature Pages Page 6 of 6
